
 
EXHIBIT 10.3

 
CHANGE IN CONTROL AGREEMENT
dated as of April 7, 2008
between The Brink’s Company,
a Virginia corporation (the “Company”),
and Michael J. Cazer (the “Executive”).




SECTION 1.  Definitions.  As used in this Agreement:
 
(a)  “Affiliate” has the meaning ascribed thereto in Rule 12b-2 pursuant to the
Securities Exchange Act of 1934, as amended (the “Act”).
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Cause” means (i) an act or acts of dishonesty on the Executive’s part
which are intended to result in the Executive’s substantial personal enrichment
at the expense of the Company or (ii) repeated material violations by the
Executive of the Executive’s obligations under Section 3 or Section 11 which are
demonstrably willful and deliberate on the Executive’s part and which have not
been cured by the Executive within a reasonable time after written notice to the
Executive specifying the nature of such violations.  Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
without (1) reasonable notice to the Executive setting forth the reasons for the
Company’s intention to terminate for Cause, (2) an opportunity for the
Executive, together with his counsel, to be heard before the Board, and
(3) delivery to the Executive of a Notice of Termination, as defined in
Section 4(d) hereof, from the Board finding that in the good faith opinion of
three-quarters (3/4) of the Board the Executive was guilty of conduct set forth
above in clause (i) or (ii) hereof, and specifying the particulars thereof in
detail.
 
(d)  A “Change in Control” shall be deemed to occur (1) upon (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which the shares of all
classes of the Company’s Common Stock would be converted into cash, securities
or other property other than a consolidation or merger in which holders of the
total voting power in the election of directors of the Company of all classes of
Common Stock outstanding (exclusive of shares held by the Company’s Affiliates)
(the “Total Voting Power”) immediately prior to the consolidation or merger will
have the same proportionate ownership of the total voting power in the election
of directors of the surviving corporation immediately after the consolidation or
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of transactions) of all or substantially all the assets of the
Company, (2) when any “person” (as defined in Section 13(d) of the Act), other
than the Company, its Affiliates or an employee benefit plan or trust maintained
by the Company or its Affiliates, shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Act), directly or indirectly, of more than 20%
of the Total Voting Power or (3) if at any time during a period of two
consecutive years, individuals who at the beginning of such period constituted
the Board shall cease for any reason to constitute at least a majority thereof,
unless the election by the Company’s shareholders of each new director during
such two-year period was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
two-year period.
 

--------------------------------------------------------------------------------


 
(e)  “Good Reason” means any of the following events that is not cured by the
Company within 30 days after written notice thereof from the Executive to the
Company, which written notice must be made within 90 days of the occurrence of
the event:
 
(i)
(A) without the Executive’s express written consent, the assignment to the
Executive of any duties materially inconsistent with the Executive’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by Section 3(a) hereof, (B) any other
action by the Company or its Affiliates which results in a material diminution
in such position, authorities, duties or responsibilities, or (C) any material
failure by the Company to comply with any of the provisions of Section 3(b)
hereof;

 
 
(ii)
without the Executive’s express written consent, the Company’s requiring a
material change to Executive’s work location as set forth in Section 3(a)(i);



 
(iii)
any failure by the Company to comply with and satisfy Section 10(a); or



 
(iv)
any breach by the Company of any other material provision of this Agreement.



Notwithstanding the foregoing, “Good Reason” will cease to exist if the
Executive has not terminated employment within two years following the initial
occurrence of the event constituting Good Reason.


 (f)  “Incapacity” means any physical or mental illness or disability of the
Executive which continues for a period of six consecutive months or more and
which at any time after such six-month period the Board shall reasonably
determine renders the Executive incapable of performing his or her duties during
the remainder of the Employment Period.
 
(g)  “Operative Date” means the date on which a Change in Control shall have
occurred.
 
SECTION 2.  Employment Period.  The Company hereby agrees to continue the
Executive in its employ, and the Executive hereby agrees to remain in the employ
of the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Operative Date and ending on the third anniversary of
such date (the “Employment Period”); provided, however, that, effective after
the first anniversary of the Operative Date, the Executive shall have the right
to terminate his employment for any reason, or for no reason at all, whereupon
the Employment Period shall terminate effective as of the date of such
termination of employment; and, provided further, that, notwithstanding the
foregoing, the Executive’s right to terminate employment for Good Reason
pursuant to Section 4 hereunder shall apply at any time during the Employment
Period.
 
SECTION 3.  Terms of Employment.  (a)  Position and Duties.  (i)  During the
Employment Period:  (A) the Executive’s position (including status, offices,
titles, reporting requirements), authority, duties and responsibilities shall be
at least commensurate in all material respects with the most significant of
those held, exercised and assigned immediately prior to the Operative Date, and
(B) the Executive’s services shall be performed at a location that is within 25
 
-2-

--------------------------------------------------------------------------------


 
miles of the location at which the Executive was based on the Operative Date and
the Company shall not require the Executive to travel on Company business to a
substantially greater extent than required immediately before the Operative
Date, except for travel and temporary assignments which are reasonably required
for the full discharge of the Executive’s responsibilities and which are
consistent with the Executive’s being so based.
 
(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.   All such services as an employee or officer will be subject
to the direction and control of the Chief Executive Officer of the Company or of
an appropriate senior official designated by such Chief Executive Officer (or,
in the event of the Chief Executive Officer’s incapacity without such a
designation, the Board).
 
(b)  Compensation.  (i)  Salary and Bonus.  During the first year of the
Executive’s Employment Period the Executive will receive compensation at an
annual rate equal to the sum of (A) a salary (“Annual Base Salary”) not less
than the Executive’s annualized salary in effect immediately prior to the
Operative Date, plus (B) an annual bonus not less than the amount of the
Executive’s Average Annual Bonus (as defined below).  During the Employment
Period, on each anniversary of the Operative Date the Executive’s compensation
in effect on such anniversary date shall be increased for the remaining
Employment Period by not less than the higher of (A) 5% or (B) 80% of the
percentage change in the Consumer Price Index (All Urban Consumers) for the
twelve month period ended immediately prior to the month in which such
anniversary date occurs.
 
For purposes of this Agreement, “Average Annual Bonus” shall mean the average
amount of the annual bonus earned by, and paid to, the Executive under the Key
Employees Incentive Plan (or any substitute or successor plan) for the last
three full calendar years preceding the Date of Termination; provided that if
the Executive has not been employed for the entirety of the last three full
calendar years, so that the Average Annual Bonus cannot be determined based on
the actual amount of annual bonuses earned and paid for such full calendar
years, then to the extent necessary to attain an average of three years for
purposes of determining the Average Annual Bonus, the Executive’s target annual
bonus amount for the year in which the Date of Termination occurs shall be used
for any (i) partial calendar year(s) of employment and (ii) calendar year(s)
that has not yet commenced.
 
(ii)  Incentive and Savings Plans.  During the Employment Period, the Executive
will be entitled to (A) continue to participate in all incentive and savings
plans and programs generally applicable to full-time officers or employees of
the Company or (B) participate in incentive and savings plans and programs of a
successor to the Company which have benefits that are not less favorable to the
Executive.
 
(iii)  Welfare Benefit Plans.  During the Employment Period, the Executive
and/or the Executive’s family or beneficiary, as the case may be, shall be
eligible to (A) participate in and shall receive all benefits under welfare
benefit plans and programs generally applicable to full-time officers or
employees of the Company or (B) participate in welfare benefit plans and
programs of a successor to the Company which have benefits that are not less
favorable to the Executive.
 
-3-

--------------------------------------------------------------------------------


 
(iv)  Business Expenses.  During the Employment Period the Company shall, in
accordance with policies then in effect with respect to the payment of expenses,
pay or reimburse the Executive for all reasonable out-of-pocket travel and other
expenses (other than ordinary commuting expenses) incurred by the Executive in
performing services hereunder.  All such expenses shall be accounted for in such
reasonable detail as the Company may require.
 
(v)  Vacations.  The Executive shall be entitled to periods of vacation not less
than those to which the Executive was entitled immediately prior to the
Operative Date.
 
SECTION 4.   Termination of Employment.
 
(a)  Death or Incapacity.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  The
Executive’s employment shall cease and terminate on the date of determination by
the Board that the Incapacity of the Executive has occurred during the
Employment Period (“Incapacity Effective Date”).
 
(b)  Cause.  The Company may terminate the Executive’s employment for Cause, as
defined herein, pursuant to the Board passing a resolution that such Cause
exists.
 
(c)  Good Reason.  The Executive may terminate his or her employment for Good
Reason, as defined herein.
 
(d)  Notice of Termination.  Any termination by the Company for Cause or
Incapacity, or by the Executive for Good Reason, shall be communicated by Notice
of Termination to the other party hereto given in accordance with Section 12 of
this Agreement.  For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated, (iii) in the case
of termination by the Company for Cause or for Incapacity, confirms that such
termination is pursuant to a resolution of the Board, and (iv) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason, Incapacity or Cause shall not serve to waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.
 
(e)  Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Incapacity, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive’s employment is terminated by
reason of death or Incapacity, the Date of Termination shall be the date of
death of the Executive or the Incapacity Effective Date, as the case may be.
 
-4-

--------------------------------------------------------------------------------


 
SECTION 5.  Obligations of the Company Upon Termination.  (a)  Termination for
Good Reason or for Reasons Other Than for Cause, Death or Incapacity.  If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause or Incapacity or the Executive shall terminate
his or her employment for Good Reason:
 
(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:
 
(A) the sum of (1) the Executive’s currently effective Annual Base Salary
through the Date of Termination to the extent not theretofore paid, (2) the
product of (x) the Average Annual Bonus and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any accrued vacation
pay, in each case to the extent not theretofore paid (the sum of the amounts
described in clauses (1), (2), and (3) shall be hereinafter referred to as the
“Accrued Obligations”); and
 
(B) the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) his or her Average Annual Bonus;
 
(ii)  In the event Executive elects continued medical benefit coverage  pursuant
to Section 4980B(f) of the Internal Revenue Code of 1986, as amended (the
“Code”), then until the earlier of (A) the eighteen-month anniversary of the
Termination Date or (ii) such time as the Executive becomes eligible to receive
medical benefits under another employer-provided plan, the Company shall
reimburse the Executive for premiums associated with such coverage in an amount
equal to the premiums that the Company would have paid in respect of such
coverage had the Executive’s employment continued during such period.
 
(iii) the Company shall, at its sole expense as incurred, provide the Executive
with reasonable outplacement services for a period of up to one year from the
Date of Termination, the provider of which shall be selected by the Executive in
his or her sole discretion; and
 
(iv) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
Affiliates (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).
 
 (b)  Death or Incapacity.  If the Executive’s employment is terminated by
reason of the Executive’s death or Incapacity during the Employment Period, this
Agreement shall terminate without further obligations to the Executive’s legal
representatives under this Agreement, other than for (i) timely payment of
Accrued Obligations and (ii) provision by the Company of death benefits or
disability benefits for termination due to death or Incapacity, respectively, in
accordance with Section 3(b)(iii) as in effect at the Operative Date or, if more
favorable to the Executive, at the Executive’s Date of Termination.
 
-5-

--------------------------------------------------------------------------------


 
(c)  Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than timely payment
to the Executive of (x) the Executive’s currently effective Annual Base Salary
through the Date of Termination and (y) Other Benefits, in each case to the
extent theretofore unpaid.  If the Executive voluntarily terminates employment
during the Employment Period, excluding a termination for Good Reason, this
Agreement shall terminate without further obligations to the Executive, other
than for the timely payment of Accrued Obligations and Other Benefits.
 
SECTION 6.  Non-exclusivity of Rights.  Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its Affiliates and
for which the Executive may qualify, nor, subject to Section 15(c), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its
Affiliates.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its Affiliates at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
 
SECTION 7.  No Mitigation.  The Company agrees that, if the Executive’s
employment is terminated during the term of this Agreement for any reason, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive hereunder.  Furthermore, the amount
of any payment or benefit provided hereunder shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
SECTION 8.  Full Settlement.  Subject to full compliance by the Company with all
of its obligations under this Agreement, this Agreement shall be deemed to
constitute the settlement of such claims as the Executive might otherwise be
entitled to assert against the Company by reason of the termination of the
Executive’s employment for any reason during the Employment Period.  The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.  The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof.
 
SECTION 9.  Certain Additional Payments by the Company.
 
(a)  Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of the
 
-6-

--------------------------------------------------------------------------------


 
Executive (whether paid or payable or distributed or distributable) pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”) but
determined without regard to any additional payments required under this
Section 9, would be subject to the excise tax imposed by Section 4999 of the
Code, the Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount equal to (i) the amount of the excise tax
imposed on the Executive in respect of the Payments (the “Excise Tax”) plus
(ii) all federal, state and local income, employment and excise taxes (including
any interest or penalties imposed with respect to such taxes) imposed on the
Executive in respect of the -Up Payment, such that after payments of all such
taxes (including any applicable interest or penalties) on the Gross-Up Payment,
the Executive retains a portion of the Gross-Up Payment equal to the Excise
Tax.  The Gross-Up Payment shall be paid no later than the end of the
Executive’s taxable year in which the taxes related to the Gross-Up Payment are
remitted to the Internal Revenue Service.
 
(b)  Notwithstanding any provision of this Section 9, if it shall be
determined that the aggregate amount of the Payments that, but for this Section
9, would be payable to the Executive, does not exceed 110% of the greatest
amount of Payments that could be paid to the Executive without giving rise to
any liability for the Excise Tax in connection therewith (such greatest amount,
the “Floor Amount”), then: (A) no Gross-Up Payment shall be made to the
Executive; and (B) the aggregate amount of Payments payable to the Executive
shall be reduced (but not below the Floor Amount) to the largest amount which
would both (1) not cause any Excise Tax to be payable by the Executive, and (2)
not cause any portion of the Payments to become nondeductible by reason of
Section 280G of the Code (or any successor provision). Unless the Executive
shall have given prior written notice specifying a different order to the
Company to effectuate the foregoing, the Company shall reduce or eliminate the
Payments, by first reducing or eliminating the portion of the Payments that are
payable in cash and then by reducing or eliminating the non-cash payments, in
each case in reverse order beginning with payments or benefits that are to be
paid the farthest in time from the date on which the reduction is to be
effected.  Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive's rights and entitlements to any benefits or
compensation.
 
SECTION 10.  Successors; Binding Agreement.
 
(a)  The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement, in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and entitle the Executive
to compensation from the Company in the same amount and on the same terms as the
Executive would be entitled to hereunder had the Company terminated the
Executive for reason other than Cause or Incapacity on the succession date.  As
used in this Agreement, the “Company” means the Company as defined in the
preamble to this Agreement and any successor to its business or assets which
executes and delivers the agreement provided for in this Section 10 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law or otherwise.
 
-7-

--------------------------------------------------------------------------------


 
(b)  This Agreement shall be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
SECTION 11.  Non-assignability.  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 10 hereof.  Without limiting the foregoing, the Executive’s
right to receive payments hereunder shall not be assignable or transferable,
whether by pledge, creation of a security interest or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section 11, the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
 
SECTION 12.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:



 
If to the Executive:
Michael J. Cazer
   
5050 Bay Shore Road
   
Sarasota, FL 34234
       
If to the Company:
The Brink’s Company
   
1801 Bayberry Court, Suite 400
   
P.O. Box 18100
   
Richmond, VA 23226
   
Attention of Corporate Secretary



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
SECTION 13.  Operation of Agreement.  (a) This Agreement shall be effective
immediately upon its execution and continue to be effective so long as the
Executive is employed by the Company or any of its Affiliates.  The provisions
of this Agreement do not take effect until the Operative Date.
 
 (b)           Notwithstanding anything in Section 13(a) to the contrary, this
Agreement shall, unless extended by written agreement of the parties hereto,
terminate, without further action by the parties hereto, on the third
anniversary of the date of this Agreement if a Change in Control shall not have
occurred prior to such third anniversary date.
 
SECTION 14.  Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Virginia without reference to principles of conflict of laws.
 
SECTION 15.  Miscellaneous.  (a)  This Agreement contains the entire
understanding with the Executive with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings, written or oral,
relating to such subject matter.  No provisions of this
 
-8-

--------------------------------------------------------------------------------


 
Agreement may be modified, waived or discharged unless such modification, waiver
or discharge is agreed to in writing signed by the Executive and the Company.
 
 (b)  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
 (c)  Except as provided herein, this Agreement shall not be construed to affect
in any way any rights or obligations in relation to the Executive’s employment
by the Company or any of its Affiliates prior to the Operative Date or
subsequent to the end of the Employment Period.
 
 (d)  This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same Agreement.
 
 (e)  The Company may withhold from any benefits payable under this Agreement
all Federal, state, city or other taxes as shall be required pursuant to any law
or governmental regulation or ruling.
 
 (f)  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above set forth.
 
 

  THE BRINK'S COMPANY,          
 
by
   /s/ Michael T. Dan       Michael T. Dan       Chairman of the Board,      
President and Chief Executive Office
                 /s/ Michael J. Cazer         Michael J. Cazer  



 

 
 
-9-

--------------------------------------------------------------------------------

 
